     Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 1 of 32 PageID #:147




                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
SERGIO BONILLA, on behalf of himself and
all others similarly situated,
                                                 Case No: 1:20-cv-07390
                                Plaintiff,

v.

ANCESTRY.COM OPERATIONS INC., a            JURY TRIAL DEMANDED
Virginia Corporation; ANCESTRY.COM INC.,
a Delaware Corporation; ANCESTRY.COM
LLC, a Delaware Limited Liability Company;
and DOES 1 through 50, inclusive,
                                Defendants.


                FIRST AMENDED CLASS ACTION COMPLAINT
        FOR VIOLATION OF 765 ILCS 1075/1 et seq. AND 815 ILCS 505/1 et seq.;
             INTRUSION UPON SECLUSION; UNJUST ENRICHMENT

       Plaintiff SERGIO BONILLA, by and through his attorneys, makes the following
allegations on information and belief, except as to factual allegations pertaining to Plaintiff,
which are based on personal knowledge.


                                         INTRODUCTION

       1.      Plaintiff brings this class action complaint against ANCESTRY.COM

OPERATIONS INC.; ANCESTRY.COM INC; ANCESTRY.COM LLC; and DOES 1-50

(collectively, “Ancestry”) for knowingly misappropriating the photographs, likenesses, names,

and identities of Plaintiff and the class; knowingly using those photographs, likenesses, names,

and identities for the commercial purpose of selling access to them in Ancestry products and

services; and knowingly using those photographs, likenesses, names, and identities to advertise,

sell, and solicit purchases of Ancestry services and products; without obtaining prior consent

from Plaintiff and the class.
    Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 2 of 32 PageID #:148




       2.      Ancestry’s business model relies on amassing huge databases of personal

information, including names, photographs, addresses, places of birth, estimated ages, schools

attended, and other biological information, then selling access to that information for subscription

fees. Ancestry’s databases comprise billions of records belonging to hundreds of millions of

Americans. The main subject of this lawsuit is Ancestry’s “U.S., School Yearbooks, 1900-1999”

database (“Ancestry Yearbook Database”). To construct its Yearbook Database, Ancestry

extracted personal information from school yearbooks, then aggregated the extracted information

into digital records that correspond to and identify specific individuals. The Ancestry Yearbook

Database includes the names, photographs, cities of residence, and schools attended of many

millions of Americans. According to the Ancestry website, the Ancestry Yearbook Database

includes over 47 million individual records from Illinois schools and universities.

       3.      Ancestry has not received consent from, given notice to, or provided

compensation to the millions of Illinoisans whose names, photographs, biographical information,

and identities appear in its Ancestry Yearbook Database.

       4.      The names, photographs, cities of residence, schools attended, estimated ages,

likenesses, and identities contained in the Ancestry Yearbook Database uniquely identify specific

individuals.

       5.      Ancestry uses the names, photographs, cities of residence, schools attended,

estimated ages, likenesses, and identities in its Ancestry Yearbook Database on and in its

products and services. Ancestry sells access to those records to paying subscribers. In exchange

for subscription payments ranging from $24.99 to $49.99 per month, depending on the plan,

Ancestry subscribers receive the ability to search, view, and download records in Ancestry

databases, including the names, photographs, cities of residence, schools attended, estimated ages,

likenesses, and identities Ancestry has amassed in its Ancestry Yearbook Database without

consent.

       6.      Ancestry uses the names, photographs, cities of residence, schools attended,

estimated ages, likenesses, and identities in its Ancestry Yearbook Database to advertise and

                                                  2
    Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 3 of 32 PageID #:149




promote its monthly subscription products and services, including its “U.S. Discovery,” “World

Explorer,” and “All Access” subscription plans.

       7.      Ancestry advertises and promotes its products and services to new subscribers by

offering a 14-day promotional “free trial” that provides temporary access to search, view, and

download records from Ancestry’s databases. Users who sign up for the promotional “free trial”

provide payment information but are not billed until the promotional “free trial” expires and may

cancel before the trial expires without charge. During the promotional “free trial,” users are

encouraged to search Ancestry Databases, including its Yearbook Database, for the names of any

people they may know or be curious about. In response to searches of the Ancestry Yearbook

Database, users receive a list records, each of which corresponds to a specific identifiable person,

and includes the individual’s name, yearbook photo, estimated age, city of residence, school

attended, and year of attendance. “Free trial” users may view and download full-resolution

versions of yearbook photos of the individuals they have searched.

       8.      The sole purpose of offering the promotional “free trial” is to induce users to

subscribe to its paid product and service. By providing access to and encouraging use of its

Ancestry Yearbook Database as part of its promotional “free trial,” Ancestry is using the

identities of Plaintiff and the class for the commercial purpose of advertising and promoting the

purchase of its subscription products and services.

       9.      Ancestry also advertises and promotes its monthly subscription products and

services by providing a promotional limited-access version of its website. Any visitor to the

Ancestry website may access the promotional limited-access version, even if they have not

provided contact information or signed up for the promotional “free trial.” Users on the

promotional limited-access version are encouraged to search Ancestry Databases, including its

Yearbook Database, for the names of any people they may know or be curious about. In response

to searches of the Ancestry Yearbook Database, users receive a list records, each of which

corresponds to a specific identifiable person, and includes the individual’s name, city of residence,

and a low-resolution version of a yearbook photo. Users of the promotional limited-access

                                                  3
    Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 4 of 32 PageID #:150




version of the website may view the low-resolution photo, allowing them to confirm the record

corresponds to the person they are searching for. Users cannot view the full-resolution version

of the photograph or view additional information about the person such as estimated age, name

of school, and yearbook year. If users click to view this information, they are encouraged to “sign

up now” for a paid subscription.

       10.     The sole purpose of offering the promotional limited-access version of the website

is to induce users to subscribe to its paid product and service. By providing access to and

encouraging use of its Ancestry Yearbook Database as part of its promotional limited-access

website for non-subscribers, Ancestry is using the identities of Plaintiff and the class to advertise

and promote its subscription products and services.

       11.     Ancestry also advertises by sending promotional emails to users who have signed

up for a free account but have not yet signed up for a paid subscription. Some of those

promotional emails contain “hints” corresponding to yearbook records of people Ancestry

believes the recipient may be related to. The “hint” emails display the full name and estimated

birth year of the individual. Clicking on either the individual’s name or on the button labelled

“See your hint” brings the recipient directly to a web page soliciting a six-month subscription to

Ancestry.com for $99.00. If the recipient agrees to pay Ancestry, they may view the record

corresponding to the name and likeness Ancestry sent in the “hint” email, including the

individual’s photograph. Ancestry appropriated and continues to grow its massive databases of

personal information, including its Ancestry Yearbook Database, which contains the names,

photographs, cities of residence, schools attended, estimated ages, likenesses, and identities of

millions of Illinoisans. Ancestry uses these records both as the core element of its products and

services, and to sell and advertise its products and services, without providing any notice to the

human beings who are its subjects. Ancestry did not ask the consent of the people whose personal

information and photographs it profits from. Nor has it offered them any compensation for the

ongoing use of their names, photographs, likenesses, and identities as part of its products and

services, and to sell and advertise its products and services.

                                                  4
    Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 5 of 32 PageID #:151




       12.     Through its actions, Ancestry has harmed and continues to harm Plaintiffs and

the class by denying them the economic value of their likenesses, violating their legally

protected rights to the exclusive use of their likenesses, and violating their right to seclusion.

Ancestry has also earned ill-gotten profits and been unjustly enriched.

       13.     These practices, as further detailed in this complaint, violate the Illinois right to

publicity as codified in 765 ILCS 1075/1 et seq.; the Illinois Consumer Fraud and Deceptive

Business Practices Act, 815 ILCS 505/1 et seq.; Illinois common law protecting against Intrusion

Upon Seclusion; and Illinois common law protecting against Unjust Enrichment.

                                 JURISDICTION AND VENUE
       14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d) (the

Class Action Fairness Act (“CAFA”)), because: (A) all members of the putative class are citizens

of a state different from any defendant. According to available public records, Defendants are all

incorporated in either Delaware or Virginia, and are headquartered in Utah. The class members

are residents of Illinois. (B) The proposed class consists of at least 100 members. Ancestry

advertises that its Ancestry Yearbook Database comprises about 730 million individual records

collected from “more than 450,000 yearbooks and more than 62 million pages.” A search of the
database for records located in “Illinois, USA” returns more than 47 million individual records.

Even accounting for the fact that some individuals may appear in multiple records, that some are
deceased or no longer live in Illinois while others have moved into the state, and that the class

excludes current Ancestry subscribers, the class likely comprises millions of Illinoisans. And (C)

the amount in controversy exceeds $5,000,000 exclusive of interest and costs. 765 ILCS 1075/1

et seq. provides for damages equal to the greater of $1,000 per violation or the actual damages

suffered by Plaintiff, plus exemplary and/or punitive damages in the case of knowing use without

consent. Given more than 47 million individual records in Illinois, the amount in controversy is

well over the jurisdictional amount.

       15.     This Court has personal jurisdiction over the claims of Plaintiff and the non-


                                                   5
    Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 6 of 32 PageID #:152




named class members. Ancestry maintains substantial connections to the state of Illinois, and

those connections are closely entwined with the wrongdoing in this case.

       16.     Ancestry regularly collects records from the state of Illinois, often by sending staff

or hired representatives to various locations in Illinois where the physical records are maintained.

Ancestry staff or hired representatives then scan and digitize the records on-site. 1 Records

collected by Ancestry include Illinois yearbooks, Illinois marriage records, Illinois birth records,

Illinois census returns, and Illinois voter lists. Ancestry has already amassed tens of millions of

records concerning Illinois residents and is continually adding more to its database.

       17.     With respect to the yearbooks at the center of this lawsuit, to date Ancestry has

copied forty-seven million individual records from yearbooks at Illinois high schools and

Universities. Upon information and belief, Ancestry has sent staff or hired representatives to the

state of Illinois to copy and digitize yearbooks on-site at Illinois libraries, local government

archives, and historical societies. Ancestry has also accepted yearbook donations shipped to

Ancestry by Illinois residents.

       18.     Ancestry took intellectual property it knew belonged to Illinois residents. By

obtaining and copying yearbooks from schools across the country, including thousands of Illinois

schools, Ancestry willfully misappropriated the publicity rights belonging to millions of Illinois

residents. Ancestry cannot credibly claim to be ignorant that that many of the names and

likenesses in its database belonged to Illinois residents.

       19.     Ancestry regularly advertises specifically to Illinois residents, in addition to its

advertisements directed countrywide. Although Plaintiff does not know all advertisements

Ancestry has directed to Illinois and believes discovery will reveal more, the investigation to date




1
  See https://www.buzzfeednews.com/article/katienotopoulos/ancestry-com-reclaim-the-records-
new-york-lawsuit (explaining that “a representative from Ancestry will reach out to a local
government archive or historical society and offer to take on the costs, labor and machinery needed
to scan and digitized their records” in exchange for “the [exclusive] right to put the images on their
website”).

                                                  6
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 7 of 32 PageID #:153




has revealed the following:

       20.    Newspaper Advertisements in Local Illinois Newspapers. Ancestry has advertised

its subscription product, which is the subject of this lawsuit, in many Illinois newspapers of

exclusively local circulation. Examples include the following full-page spread published in the

Decatur Herald and Review on July 4, 2010:




… and the following advertisement published in the Chicago Tribune on March 9, 2012:




                                               7
    Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 8 of 32 PageID #:154




           21.   Partnerships with Illinois Libraries and Civic Centers. Ancestry regularly

promotes its subscription product by offering limited free access to Illinois residents at Illinois

libraries. For example, Ancestry is now offering a limited version of its product for free at the

Romeoville branch of the White Oak Library District in Romeoville, Illinois, and at the Moline

Public Library. 2 Ancestry also sponsors educational sessions and seminars about Ancestry.com

and genealogical research at Illinois libraries and civic centers. For example, the Glenview Public

Library hosted an “Introduction to Ancestry.com” on March 25, 2021, and Ancestry sponsored

a family history writing seminar at a civic center in Davenport, Illinois in March 2012. 3
           22.   Video Advertisement About an Ancestry User from Chicago. As part of a

promotional campaign highlighting user experiences, Ancestry produced and distributed a video

highlighting the story of a Chicago woman who used Ancestry.com to connect with her cousin

and open a restaurant in the Hyde Park neighborhood of Chicago. The video clearly displays a

census record from Chicago, Illinois. 4 On their website, Ancestry describes the subject of the

video as a “caterer . . . (Chicago)” who is “opening up a soul food restaurant in Chicago’s Hyde

Park.” 5

           23.   Ancestry misappropriated the class members’ names and likenesses for the

express purpose of advertising and selling Ancestry.com subscriptions to their relatives, who

Ancestry new were likely to be Illinois residents. Ancestry.com encourages visitors to use the




2
  https://patch.com/illinois/romeoville/library-members-can-now-have-virtual-access-ancestry;
https://www.molinelibrary.com/386/Ancestrycom-Library-Edition
3
  https://www.chicagotribune.com/entertainment/things-to-do/ct-things-to-do-in-chicago-
htmlstory.html?_escaped_fragment_=/show/?start=2019-10-23#!/details/Introduction-to-
Ancestry-com/8851738/2021-03-25T19; https://www.newspapers.com/image/436365907
4
  https://www.ancestry.com/corporate/blog/ancestrycom-launches-my-story-advertising-
campaign
5
  https://www.ancestry.com/corporate/blog/ancestrycom-launches-my-story-advertising-
campaign

                                                 8
    Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 9 of 32 PageID #:155




Ancestry Yearbook Database to “[f]ind out what your relatives were really like in high school

and college.” And Ancestry’s statements to investors highlight the advertising value of features

like “record hinting,” an Ancestry advertising technique that entices non-paying users to become

paying subscribers by promising access to records about family members. 6 By its own

description, Ancestry’s purpose for acquiring class members’ names and photographs is to

maximize the chance their relatives will buy Ancestry.com subscriptions.

        24.     Ancestry knows, or should have known, that the relatives of people who went to

school in Illinois are likely to themselves be Illinois residents, as are the relatives of people who

went to school in states near Illinois. Research by the Pew Research Center shows that more than

40% of adults in the U.S. live “in or near the community where they grew up.” 7
        25.     Ancestry’s efforts to sell its product to Illinois residents have been successful.

Ancestry reports over three million paying subscribers. Upon information and belief, tens if not

hundreds of thousands of those subscribers are Illinois residents.

        26.     Venue is appropriate pursuant to 28 U.S.C. § 1391(b). A substantial portion of the

events and conduct giving rise to the violations alleged in this complaint occurred in this district.

A substantial portion of the class members reside in this state and district. Named Plaintiff Sergio

Bonilla resides in this district.

                                    INTRADISTRICT VENUE

        27.     Venue in this Division of the District is proper because a substantial part of the

events or omissions which give rise to the claim occurred in this division. Plaintiff Sergio Bonilla




6
  See Form 10-Q filed June 30, 2016 by Ancestry.com LLC (“Our conversion marketing efforts are
focused on converting registered users to paying subscribers through on-site messaging, email, targeted
offers and compelling product features like record hinting.”). Available at
https://www.sec.gov/Archives/edgar/data/1575319/000157531916000041/ acom2016063010-
q.htm#s77FC53301E940CD0A1BDD6FC46C1ABAC.
7
  “Key Findings about American life in urban, suburban and rural areas”, Kristen Bialik, May 22,
2018, at https://www.pewresearch.org/fact-tank/2018/05/22/key-findings-about-american-life-in-
urban-suburban-and-rural-areas/.

                                                  9
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 10 of 32 PageID #:156




resides in Lake County.
                                            PARTIES
Defendant Ancestry
       28.     Defendant ANCESTRY.COM OPERATIONS INC. is a Virginia corporation

with its headquarters in Lehi, Utah. It conducts business under the brand names “Ancestry.com,”

“Ancestry,” and other brand names associated with the various website and services it owns and

operates. Ancestry conducts business throughout this District, Illinois, and the United States.

Ancestry owns and operates the website Ancestry.com.

       29.     Defendant ANCESTRY.COM INC. is a Delaware corporation with its

headquarters in Lehi, Utah. Defendant ANCESTRY.COM LLC is a Delaware limited liability

company with its headquarters in Lehi, Utah.

       30.     There are many related corporate entities associated with the Ancestry.com

website. Plaintiff is ignorant of which additional related corporate entities were involved in the

wrongdoing alleged herein. Plaintiff therefore sues these Doe Defendants by fictitious names.

Plaintiff will amend this Complaint to allege the true names and capacities of these fictitiously

named Doe Defendants when they are ascertained. Each of the fictitiously named Doe

Defendants is responsible for the conduct alleged in this Complaint and Plaintiff’s damages were
actually and proximately caused by the conduct of the fictitiously named Doe Defendants.


Plaintiff Sergio Bonilla
       31.     Plaintiff Sergio Bonilla is a resident of Great Lakes, Illinois. Mr. Bonilla is not a

subscriber of any Ancestry.com products or services and is not subject to any Terms of Service

or any other agreement with Ancestry.com.

       32.     Sergio Bonilla has not provided consent to Ancestry, written or otherwise, for the

use of his name, photograph, or likeness.

       33.     Ancestry has never notified, requested consent, or provided compensation to

Sergio Bonilla for its appropriation of his identity, photograph, image, and likeness. Mr. Bonilla



                                                 10
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 11 of 32 PageID #:157




first became aware that his personal information and photographs are being used by Ancestry

through the investigation of this lawsuit.

       34.     Ancestry has and continues to use Sergio Bonilla’s identity, including his name,

photograph, image, and likeness, for a commercial purpose by selling access to his identity in its

products, including its “U.S. Discovery,” “World Explorer,” and “All Access” paid subscription

plans. Subscribers who pay monthly subscriptions fees of between $24.99 and $49.99 per month,

depending on the plan, receive in exchange the ability to search for, view, and download records

in Ancestry’s Yearbook Database. This database includes a record corresponding to Mr. Bonilla

from a 1995 yearbook from Central High School in Omaha, Nebraska, where Mr. Bonilla

attended school. Paying subscribers may search for Mr. Bonilla and view and download the

record, which contains his identity, name, photograph, image, and likeness.

       35.     There is no indication in the Central High School yearbook that the authors

intended the content to be published or otherwise distributed online. Upon information and belief,

Ancestry has not attempted to contact the authors of either yearbook, nor has Ancestry received

any indication the authors intended the content to be published or otherwise distributed online.

       36.     Upon information and belief, Ancestry does not hold copyright in the Central

High School yearbook, nor has it made any attempt to identify the copyright holders and obtain

copyright.

       37.     Ancestry has and continues to use Mr. Bonilla’s identity, including his name,

photograph, image, and likeness, for the commercial purpose of advertising and promoting the

purchase of its subscription services and products, including its “U.S. Discovery,” “World

Explorer,” and “All Access” paid subscription plans, by using Mr. Bonilla’s identity in its 14-

day promotional “free trial.” Users of the promotional “free trial” may search for, download, and

view records in Ancestry’s Yearbook Database. “Free trial” users receive access to the same

record corresponding to Mr. Bonilla that is available to paying users. Ancestry’s sole purpose in

using Mr. Bonilla’s name, photograph, and likeness in the promotional “free trial” version of its

website is to advertise, sell, and solicit the purchase of paid subscription plans.

                                                  11
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 12 of 32 PageID #:158




       38.     A screenshot showing the results of a search for Sergio Bonilla’s name on

Ancestry.com is shown below, followed by two screenshots showing the more detailed versions

of the record that are delivered if the user clicks the “View Record” and “View” links visible on

the page. These pages are accessible both to paying subscribers and to users of Ancestry’s

promotional 14-day “free trial.” Plaintiff’s counsel used photo-editing software to blur Mr.

Bonilla’s face and the names and faces of the four other boys who appear next to Mr. Bonilla. In

the original record Ancestry created and is currently using, Mr. Bonilla’s face is plainly visible,

as are the faces of the four other boys in the photograph, all of whom are aged between 9 and 12

years old at the time of the photograph.




                                                 12
Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 13 of 32 PageID #:159




                                     13
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 14 of 32 PageID #:160




       39.     The record corresponding to Sergio Bonilla uniquely identifies Sergio Bonilla. It

plainly and conspicuously displays Mr. Bonilla’s name, image, photograph, estimated age,

school, city of residence, and the date of the yearbook in which the photo appears. Mr. Bonilla’s

face is plainly visible. The record identifies his participation in the Boy’s Swim Team.

       40.     Ancestry has and continues to use Mr. Bonilla’s identity, including his name,

photograph, image, and likeness, for the commercial purpose of advertising, selling, and

soliciting the purchase of its subscription services and products, including its “U.S. Discovery,”

“World Explorer,” and “All Access” paid subscription plans, by using Mr. Bonilla’s identity in

the promotional limited-access version of its website. Any visitor to the Ancestry website may

access the promotional limited-access version, even if they have not provided contact information

or signed up for the promotional “free trial.” Users of the promotional limited-access version of

the website may search for records in Ancestry’s Yearbook and may view a limited portion of

the information in those records, including the name, city of residence, and a low-resolution

version of the photograph corresponding to each record. Users of the promotional limited-access

version of the Ancestry website receive access to a limited version of same record corresponding

to Mr. Bonilla that is available to paying users.

       41.     Ancestry’s sole purpose in using Sergio Bonilla’s identity, including his name,

photograph, image, and likeness, in the promotional limited-access version of its website is to

advertise, sell, and solicit the purchase of paid subscription plans. Users who search for Sergio

Bonilla’s name are shown a limited version of the record corresponding to Mr. Bonilla, which

includes Mr. Bonilla’s name, city of residence, and a low-resolution version of Mr. Bonilla’s

photograph. Users who hover over the “View Record” link corresponding to the record receive

a promotional pop-up advertisement from Ancestry displaying Mr. Bonilla’s name, a low-

resolution version of his photograph, and a message indicating “There’s more to see” and

promising the user access to Mr. Bonilla’s estimated age, birth year, school, yearbook date,

school location, and a full-resolution of Mr. Bonilla’s photograph if they “Sign Up Now” for a

paid subscription.

                                                    14
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 15 of 32 PageID #:161




       42.    A screenshot showing the results of a search for Sergio Bonilla’s name on the

promotional limited-access version of the Ancestry website is shown below, followed by a

screenshot showing the promotional pop-up advertisement Ancestry delivers to users who hover

over the “View Record” link corresponding to the record.




                                              15
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 16 of 32 PageID #:162




       43.     As one of its advertising techniques, Ancestry regularly sends promotional emails

to users who have signed up for a free account with Ancestry but have not yet become paying

users. Some of those promotional emails contain “hints” corresponding to yearbook records of

people Ancestry believes the recipient may be related to. The “hint” emails display the full name

and estimated birth year of the individual. Clicking on either the individual’s name or on the

button labelled “See your hint” brings the recipient directly to a web page soliciting a six-month

subscription to Ancestry.com for $99.00.




                                                16
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 17 of 32 PageID #:163




       44.     Because Ancestry.com extracted his yearbook photographs without permission,

Mr. Bonilla’s name and likeness is now part of the database from which Ancestry populates the

“hint” emails it sends soliciting payment for Ancestry.com services. The screenshot below

illustrates the use of a name and likeness in a “hint” email Ancestry.com sent to a non-paying

Ancestry account Plaintiffs’ counsel established as part of their investigation.




       45.     After clicking on the name “Geoffrey Abraham” or the “See your hint” button,

the recipient is brought to the following webpage soliciting a six-month subscription to




                                                 17
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 18 of 32 PageID #:164




Ancestry.com for $99.00:




       46.        Ancestry has sent and continues to send many thousands of such “hint” emails

populated with the names and likenesses of Illinois residents who are members of the class.

       47.        Mr. Bonilla has a property interest in his likeness recognized by Illinois statutory

law. He has the “right to control and to choose whether how to use [their] identity for commercial

purposes.” 765 ILCS 1075/10. The right is not limited to celebrities, nor is it restricted to those

who have developed the commercial value of their likenesses. By using his likeness for profit

without permission, Ancestry violated Mr. Bonilla’s property interest and denied him the right

to control guaranteed under Illinois law. The violation of these property rights is a recognized

form of injury.

       48.        By using class members’ likenesses for profit without their permission, Ancestry

created a right for Mr. Bonilla in the unjust profit Ancestry has earned from their likeness. Illinois


                                                   18
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 19 of 32 PageID #:165




statutory law recognizes an individual’s right to “profits derived from the unauthorized use.” 765

ILCS 1075/40. By using Mr. Bonilla’s likenesses for profit without his permission, Ancestry

created his right to the “profits [Ancestry has] derived” from its use of his likeness. Ancestry

does Mr. Bonilla continuing injury ever day it denies him the profits it has unjustly derived from

his likeness.

       49.      Ancestry has also injured Mr. Bonilla by violating his privacy rights protected by

statute and common law. The violation of such a right is itself injury, and creates an entitlement

to injunctive relief, nominal damages, and statutory damages.


                             STATEMENT OF COMMON FACTS
       50.      Ancestry’s business model is based on gathering personal information from

various sources, then selling access to that information for a monthly subscription fee. Ancestry

uses the personal information it has amassed to advertise, sell, and solicit the purchase of its

subscription products and services. Sources from which Ancestry.com collects personal

information include school yearbooks, birth records, marriage records, death records, U.S. census

records, immigration records, military records, and photographs of grave sites.

       51.      As part of this business model, Ancestry amassed and continues to grow its

“Ancestry Yearbook Database”, which contains names, yearbook photos, estimated ages, schools

attended, and additional personal information extracted from school yearbooks. Ancestry

aggregates the extracted information into digital records associated with specific individuals. The

Ancestry Yearbook Database comprises about 730 million individual records collected from

“more than 450,000 yearbooks and more than 62 million pages.” Of those 730 million records,

about 47 million are marked in the database as corresponding to students in Illinois schools.

       52.      Each record in the Ancestry Yearbook Database includes at least the following

information: the name of a specific individual; a photograph depicting that individual; the name

of the school the individual attended; the year in which the yearbook was printed; and the city in

which that individual lived. Some records contain additional personal information, including the


                                                 19
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 20 of 32 PageID #:166




individual’s estimated age at the time of the photograph, estimated year of birth, and hobbies and

interests while in school.

       53.     Ancestry did not and does not seek consent from, give notice to, or provide

compensation to Plaintiff and the class before placing their personal information in its Ancestry

Yearbook Database, selling that information as part of its subscription products, and using that

information to sell, advertise, and solicit the purchase of its subscription products.

       54.     Ancestry does not disclose how it created the Ancestry Yearbook Database. Based

on publicly available information, Plaintiff believes Ancestry obtains yearbooks by sending staff

to local libraries, historical societies, and other sources in Illinois. Ancestry staff copy and

digitize any yearbooks at the location at no charge to the owner. See supra n. 1. Ancestry spends

significant financial resources on these activities. It is willing to undertake this expense because

it knows the class members’ names and likenesses are valuable to selling Ancestry.com

subscriptions. Ancestry also accepts donations from yearbook owners, which it again offers to

copy and digitize at no charge.

       55.     Upon information and belief, Ancestry does not take any steps to determine

whether the authors of the yearbooks that are the source of raw material in its Yearbook Database

intended their content for publication online. Many of the yearbooks were published well before

the Internet was widely used.

       56.     Upon information and belief, Ancestry does not take any steps to acquire

copyright in the yearbooks that are the source of raw material in its Yearbook Database.

       57.     Ancestry makes no attempt to contact or gain the consent of any of the people

whose names, photographs, likenesses, biographical information, and identities appear in a

donated yearbook. Ancestry is apparently alert to the risks its business model runs under

copyright law, but it does not even attempt to meet its obligations under the Illinois right to

publicity. Ancestry asks yearbook donors to sign a disclaimer that the donated yearbook is either

“not bound by copyright restrictions” or “the copyright is held by the donor.” But Ancestry does

not require or even suggest the donor should ask the consent of the people who appear in the

                                                  20
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 21 of 32 PageID #:167




yearbook to have their names, photographs, and images added to the Ancestry Yearbook

Database.

       58.       Each record in the Ancestry Yearbook Database uniquely identifies an individual

human being. Indeed, the fact these records uniquely identify specific individuals is the primary

selling point Ancestry uses to attract new subscribers. In its online promotional materials,

Ancestry touts that subscribers will gain access to the records in its Ancestry Yearbook Database,

each of which “Pinpoints an individual in a particular time and place” by joining information

about the person including name, “school or town,” time, “a photo,” “interests and hobbies,” and

“family linkages” because siblings may appear in the same yearbook.

       59.       Ancestry has and continues to use the identities of Plaintiff and the class,

including their names, photographs, images, and likenesses, for a commercial purpose by selling

access to their identities in its products, including its “U.S. Discovery,” “World Explorer,” and

“All Access” paid subscription plans. Subscribers who pay monthly subscriptions fees of

between $24.99 and $49.99 per month, depending on the plan, receive in exchange the ability to

search for, view, and download records in Ancestry’s Yearbook Database. Paying subscribers

may view and download records containing the names, photographs, and likenesses of Plaintiff

and the class.

       60.       Ancestry has and continues to use the identities of Plaintiff and the class,

including their names, photographs, images, and likenesses, for the commercial purpose of

advertising and promoting its subscription services and products, including its “U.S. Discovery,”

“World Explorer,” and “All Access” paid subscription plans, by using the identities of Plaintiff

and the class in its 14-day promotional “free trial.” Users of the promotional “free trial” may

search for, download, and view records in Ancestry’s Yearbook Database. “Free trial” users

receive access to the same records that are available to paying users. Ancestry’s sole purpose in

using the names, photographs, images, and likenesses of Plaintiff and the class in the promotional

“free trial” version of its website is to advertise and promote its paid subscription plans.

       61.       Ancestry has and continues to use the identities of Plaintiff and the class,

                                                  21
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 22 of 32 PageID #:168




including their names, photographs, images, and likenesses, for the commercial purpose of

advertising and promoting its subscription services and products, including its “U.S. Discovery,”

“World Explorer,” and “All Access” paid subscription plans, by using the identities of Plaintiff

and the class in the promotional limited-access version of its website. Any visitor to the Ancestry

website may access the promotional limited-access version, even if they have not provided

contact information or signed up for the promotional “free trial.” Users of the promotional

limited-access version of the website may search for records in Ancestry’s Yearbook and may

view a limited portion of the information in those records, including the name, city of residence,

and a low-resolution version of the photograph corresponding to each record. Users of the

promotional limited-access version of the Ancestry website receive access to a limited version

of same records that are available to paying users.

       62.     Ancestry’s sole purpose in using the names, photographs, images, and likenesses

of Plaintiff and the class in the promotional limited-access version of its website is to advertise

and promote its paid subscription plans. Users may access limited versions of the records

Ancestry has amassed corresponding to Plaintiff and the class. The limited-version records

include a name, city of residence, and a low-resolution version of a photograph portraying the

class member. Users who hover over the “View Record” link corresponding to each record

receive a promotional pop-up advertisement from Ancestry displaying the class member’s name,

a low-resolution version of the photograph, and a message indicating “There’s more to see” and

promising the user access to the class member’s estimated age, birth year, school, yearbook date,

school location, and a full-resolution of the class member’s photograph if they “Sign Up Now”

for a paid subscription.

       63.     Ancestry derives measurable economic value from its use of yearbook records in

on-site messages designed to convert visitors into paying subscribers. In public statements to

investors, Ancestry has recognized that its ability to attract and retain subscribers depends on

amassing the largest possible database of photographs and other personal information with

which to populate on-site messages. “In order to retain and expand our subscriber base. . . we

                                                 22
    Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 23 of 32 PageID #:169




must continue to expend significant resources to acquire significant amounts of additional

historical content, digitize it and make it available to our subscribers online. . . Our inability to

offer certain vital records or other valuable content as part of our family history research

databases. . . could have a material adverse impact on our number of subscribers.” 8

        64.     Ancestry has and continues to knowingly use the names, biographical

information, and likenesses of Plaintiffs and the class in promotional “hint” emails it sends to

users who have signed up for a free account with Ancestry but have not yet become paying

users. The “hint” emails contain links to yearbook records of people Ancestry believes the

recipient may be related to. The “hint” emails display the full name and estimated birth year of

the individual. Clicking on either the individual’s name or on the button labelled “See your

hint” brings the recipient directly to a web page soliciting a six-month subscription to

Ancestry.com for $99.00.

        65.     Ancestry derives measurable economic value from its use of “hint” emails

containing class members’ names and likenesses. In public statements to investors, Ancestry has

specifically recognized the value “hint” emails play in converting non-paying users to registered

subscribers. “Our conversion marketing efforts are focused on converting registered users to

paying subscribers through on-site messaging, email, targeted offers and compelling product

features like record hinting.” Form 10-Q filed June 30, 2016 by Ancestry.com LLC (emphasis

added). 9

        66.     The vast majority of people whose personal information Ancestry has amassed in

its Ancestry Yearbook Database have no business relationship with Ancestry, are not Ancestry

subscribers, and are not subject to a Terms of Service or any other agreement with Ancestry.
        67.     Illinois residents have a property interest in their likenesses recognized by




8
  Available at https://www.sec.gov/Archives/edgar/data/1575319/000157531916000041/
acom2016063010-q.htm#s77FC53301E940CD0A1BDD6FC46C1ABAC.
9
  Supra n. 1.

                                                   23
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 24 of 32 PageID #:170




Illinois statutory law. They have the “right to control and to choose whether how to use [their]
identity for commercial purposes.” 765 ILCS 1075/10. The right is not limited to celebrities,
nor is it restricted to those who have developed the commercial value of their likenesses. By
using class members’ likenesses for profit without their permission, Ancestry violated their
property interest and denied them the right to control guaranteed under Illinois law. The
violation of these property rights is a recognized form of injury.
        68.     By using class members’ likenesses for profit without their permission, Ancestry
created a right for each class member in the unjust profit Ancestry has earned from their
likeness. Illinois statutory law recognizes an individual’s right to “profits derived from the
unauthorized use.” 765 ILCS 1075/40. By using class members’ likenesses for profit without
their permission, Ancestry created a right for each class member in the “profits [Ancestry has]
derived” from its use of their likeness.
        69.     Ancestry has also injured the class by violating their rights to privacy protected
by statute and common law. The violation of such a right is itself injury, and creates in the class
members an entitlement to injunctive relief, nominal damages, and statutory damages.
        70.     Ancestry’s misappropriation of identities, including names, photographs, images,

likenesses, and other personal information, and commercial use of those identities in selling and

advertising its products and services, violate Illinois’ statute protecting the right to publicity, 765

ILCS 1075/1 et seq.; Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

505/1 et seq.; Illinois common law protection against intrusion upon seclusion; and Illinois

common law protecting against unjust enrichment.

                                     CLASS ALLEGATIONS
        71.     Plaintiff brings this complaint on behalf of themselves and a class of all Illinois

residents who (a) are not currently subscribers of any Ancestry services, (b) have never donated

a yearbook to Ancestry, and (c) whose names, photographs, and/or likenesses were extracted

from yearbooks by Ancestry and placed on the Ancestry website as part of its Yearbook Database,

without Ancestry obtaining their consent. Excluded from the class are (a) Plaintiff’s counsel; (b)


                                                   24
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 25 of 32 PageID #:171




Ancestry, its officers and directors, counsel, successors and assigns; (c) any entity in which

Ancestry has a controlling interest; and (d) the judge to whom this case is assigned and the

judge’s immediate family.

       72.      The members of the proposed class are so numerous that joinder of individual

claims is impracticable. As of September 2020, Ancestry represents that its Ancestry Yearbook

Database contains 730 million records. Of those, 47 million records correspond to schools in

Illinois. Even accounting for the fact that some individuals have multiple records present in the

database, that some are deceased or no longer reside in Illinois, and that the class excludes current

Ancestry subscribers (Ancestry represents it has 3 million subscribers worldwide), the class

numbers in the millions.

       73.      There are significant questions of fact and law common to the members of the

class. These issues include:

             a. Whether Ancestry’s collection of personal information about Plaintiff and the

                class members, including names, yearbook photographs, yearbook years,

                estimated ages, cities of residence, schools attended, and interest and hobbies, in

                its Ancestry Yearbook Database, and selling of that information via paid

                subscription plans, constitute the use of individuals’ identities for commercial

                purposes without previous written consent within the meaning of 765 ILCS

                1075/1 et seq.;

             b. Whether Ancestry’s use of personal information about Plaintiff and the class

                members, including names, yearbook photographs, yearbook years, estimated

                ages, cities of residence, schools attended, and interests and hobbies, by offering

                access to that information as part of its promotional 14-day “free trial” constitutes

                the use of individuals’ identities for commercial purposes without previous

                written consent within the meaning of 765 ILCS 1075/1 et seq.;

             c. Whether Ancestry’s use of personal information about Plaintiff and the class

                members, including names, yearbook photographs, and cities of residence, by

                                                  25
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 26 of 32 PageID #:172




                offering access to that information as part of the promotional limited-access

                version of its website constitutes the use of individuals’ identities for commercial

                purposes without previous written consent within the meaning of 765 ILCS

                1075/1 et seq.;

             d. Whether Ancestry’s use of personal information about Plaintiff and the class

                members, including names biographical information, by including that

                information in “hint” email messages to potential subscribers constitutes the use

                of individuals’ identities for commercial purposes without previous written

                consent within the meaning of 765 ILCS 1075/1 et seq.;

             e. Whether Plaintiff and the class consented to the use of their identities, names,

                photographs, images, and likenesses in Ancestry products and advertisements;

             f. Whether Ancestry’s use of personal information about Plaintiff and the class

                without consent was “willful” such that Plaintiff and the class may be entitled to

                punitive damages;

             g. Whether Ancestry’s use of identities, names, photographs, images, and likenesses

                constitutes a use for non-commercial purposes such as news or public affairs

                within the meaning of 765 ILCS 1075/35;

             h. Whether Ancestry’s conduct as described in this complaint violated Illinois’

                Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.;

             i. Whether Ancestry was unjustly enriched as a result of the conduct described in

                this complaint; and

             j. Whether class members are entitled to injunctive, declaratory and monetary relief

                as a result of Ancestry’s conduct as described in this complaint.

       74.      Plaintiff’s claims are typical of those of the proposed class. Plaintiff and all

members of the proposed class have been harmed by Ancestry’s misappropriation and misuse of

their identifies, names, photographs, images, likenesses, and other personal information.

       75.      The proposed class representative will fairly and adequately represent the

                                                 26
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 27 of 32 PageID #:173




proposed class. The class representative’s claims are co-extensive with those of the rest of the

class, and he is represented by qualified counsel experienced in class action litigation of this

nature.

          76.   A class action is superior to other available methods for the fair and efficient

adjudication of these claims because individual joinder of the claims of all members of the

proposed class is impracticable. Many members of the class do not have the financial resources

necessary to pursue this claim, and even if they did, the size of their interest in the case may not

be large enough to merit the cost of pursuing the case. Individual litigation of these claims would

be unduly burdensome on the courts in which individualized cases would proceed. Individual

litigation would greatly increase the time and expense needed to resolve a dispute concerning

Ancestry’s common actions towards an entire group. Class action procedures allow for the

benefits of unitary adjudication, economy of scale, and comprehensive supervision of the

controversy by a single court.

          77.   The proposed class action may be certified pursuant to Rule 23(b)(2) of the

Federal Rules of Civil Procedure. Ancestry has acted on grounds generally applicable to the

proposed class, such that final injunctive and declaratory relief is appropriate with respect to the

class as a whole.

          78.   The proposed class action may be certified pursuant to Rule 23(b)(3). Questions

of law and fact common to class members predominate over questions affecting individual

members, and a class action is superior to other available methods for fairly and efficiency

adjudicating the controversy.
                                   FIRST CAUSE OF ACTION
                                     (765 ILCS 1075/1 et seq.)
          79.   Plaintiff incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

          80.   Illinois’ statute protecting the right to publicity 765 ILCS 1075/1 et seq., prohibits

and provides damages for using an individual’s identity for commercial purposes without having


                                                  27
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 28 of 32 PageID #:174




obtained previous written consent.

          81.   By engaging in the forgoing acts and omissions, Ancestry used Plaintiff’s and

class members’ identities for commercial purposes without having obtained previous written

consent.

          82.   Each use of a class member’s identity is a separate and distinct violation of 765

ILCS 1075/1 et seq. giving rise to damages.

          83.   Plaintiff seeks nominal damages, declaratory relief, injunctive relief, and

monetary damages for himself and on behalf of each member of the proposed class as provided

for in 765 ILCS 1075/1 et seq., including nominal damages equal to $1 per class member,

statutory damages equal to the greater of $1000 per violation, actual damages, or profits Ancestry

derived from its unauthorized use; punitive damages in light of Defendants’ willful violation;

and the award of attorneys’ fees and costs in the event Plaintiff prevails in this action.


                                 SECOND CAUSE OF ACTION
                                    (815 ILCS 505/1 et seq.)
          84.   Plaintiff incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

          85.   Ancestry has and is engaged in deceptive or unfair practices as those terms are

defined in the Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1
et seq.

          86.   As described in this complaint, Ancestry’s misappropriation and use Plaintiff’s

and class members’ identities without consent offends public policy established in Illinois

statutory and common law, is unethical and unscrupulous, and creates substantial injury to

Plaintiff and the class by denying them the legally protected to control their identities.

          87.   By engaging in the conduct described in this complaint, including profiting from

the sale and use in advertising of personal information it misappropriated without consent,

Ancestry engaged in and continues to engage in deceptive and unfair practices prohibited by


                                                  28
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 29 of 32 PageID #:175




Illinois law.

        88.     As a result of Ancestry’s actions, Plaintiff and the class have been injured.

Plaintiff and members of the class each lost the value of their names and images. Plaintiff and

members of the class also lost the right to refuse consent and protect their own privacy, as

guaranteed by Illinois law.

                                  THIRD CAUSE OF ACTION
                                   (Intrusion Upon Seclusion)
        89.     Plaintiff incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

        90.     Plaintiff and class members have a reasonable expectation of privacy in their

personal information, including their photographs and biographical details.

        91.     Ancestry intentionally intruded on the seclusion of Plaintiff and the class by

appropriating their identities, including their names, photographs, images, likenesses, and

biographical information, and using the appropriated information to advertise and sell online

services.

        92.     Ancestry’s misuse of personal information reveals private facts in which a

reasonable person would expect privacy. It maintains, sells, and advertises using records that

reveal intimate details about subjects’ private lives, including ages, locations, biographical details,

and photographs.

        93.     Plaintiff and members of the class were harmed by Ancestry’s intrusion into their

private affairs as detailed in the compliant.

        94.     Among other remedies, Plaintiff and members of the class seek damages,

including punitive damages in light of Ancestry’s conscious disregard of Plaintiff’s and class

members privacy rights and exploitation of their personal information for profit.


                                 FOURTH CAUSE OF ACTION
                                    (Unjust Enrichment)
        95.     Plaintiff incorporates by reference the allegations contained in all preceding

                                                  29
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 30 of 32 PageID #:176




paragraphs of this complaint.

        96.      Plaintiff and members of the class have conferred an unwarranted benefit on

Ancestry. Ancestry’s business model centers around selling subscriptions for access to personal

information that rightfully belongs to Plaintiff and members of the class. Ancestry uses the

personal information it misappropriated to sell its services without consent. Each subscription

sold and each advertisement sent represents an unwarranted benefit conferred by the class.

        97.      Under principles of equity and good conscience, Ancestry should not be permitted

to retain the benefits it gained as a result of its actions.

        98.      Plaintiff and members of the class have suffered loss as a direct result of

Ancestry’s conduct.

        99.      Among other remedies, Plaintiff, on his own behalf and on behalf of absent class

members, seeks the imposition of a constructive trust and restitution of proceeds Ancestry

received as a result of the conduct described in this complaint, as well as an award of attorneys’

fees, costs, and interest.
                                       PRAYER FOR RELIEF
        100.     WHEREFORE Plaintiff, on behalf of himself and all others similarly situation,

hereby demands judgment against Defendant Ancestry as follows:

              (a) For an order certifying the proposed class and appointing Plaintiff and his counsel

                 to represent the class;

              (b) For a declaration that Ancestry’s acts and omissions constitute a knowing

                 misappropriation of names, likeness, photographs, and other personal information,

                 and infringe on protected privacy rights, in violation of Illinois law;

              (c) For nominal damages awarded in recognition of Ancestry’s violation of the

                 statutory protected property and privacy rights of Plaintiff and the class;

              (d) For preliminary and permanent injunctive relief enjoining and preventing

                 Ancestry from continuing to operate its Ancestry website and expand its databases

                 without appropriate safeguards to ensure people’s personal information is not


                                                    30
   Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 31 of 32 PageID #:177




              used illegally without their consent;

          (e) For an order enjoining Ancestry from continuing the unlawful and unfair conduct

              described in this complaint;

          (f) For restitution for Plaintiff and members the class for the value that Defendants

              derived from misappropriating their likenesses;

          (g) For an award of damages, including without limitation damages for actual harm,

              profits earned by Ancestry in the operation of its websites selling access to

              misappropriated personal information, and statutory damages;

          (h) For an award of reasonable attorneys’ fees and costs incurred by Plaintiff and the

              class members; and

          (i) For an award of other relief in law and equity to which Plaintiff and the class

              members may be entitled.

                                   JURY TRIAL DEMAND
       Plaintiff hereby demands a jury trial for all individual and Class claims so triable.

Respectfully submitted,

Dated: March 26, 2021                             By: Shannon M. McNulty
                                                      Shannon M. McNulty
                                                      CLIFFORD LAW OFFICES, P.C.
                                                      120 N. LaSalle Street, 31st Floor
                                                      Chicago, Illinois 60602
                                                      312.899.9090
                                                      312.251.1160 Facsimile
                                                      SMM@cliffordlaw.com

                                                      Michael F. Ram (Pro Hac Vice )
                                                      mram@forthepeople.com
                                                      Marie N. Appel (Pro Hac Vice )
                                                      mappel@forthepeople.com
                                                      MORGAN & MORGAN
                                                      COMPLEX LITIGATION GROUP
                                                      711 Van Ness Avenue, Suite 500
                                                      San Francisco, CA 94102
                                                      Telephone: (415) 358-6913
                                                      Facsimile: (415) 358-6923

                                                31
Case: 1:20-cv-07390 Document #: 29 Filed: 03/26/21 Page 32 of 32 PageID #:178




                                          Benjamin R. Osborn (Pro Hac Vice)
                                          102 Bergen St.
                                          Brooklyn, NY 11201
                                          Telephone: (347) 645-0464
                                          ben@benosbornlaw.com

                                          Attorneys for Plaintiff
                                          and the Proposed Class




                                     32
